  Case 17-14457-elf      Doc 163-2 Filed 03/07/19 Entered 03/07/19 15:13:56                 Desc
                                Service List Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 In re:                                            :
                                                   :   Chapter 11
 CALNSHIRE ESTATES, LLC                            :
                                                   :   Case No. 17-14457-elf
                        Debtor.                    :
                                                   :
                                                   :

                                  CERTIFICATE OF SERVICE

          I, Edmond M. George, a partner at the law firm of Obermayer Rebmann Maxwell &

Hippel LLP, hereby certify that on March 7, 2019, I caused a true and correct copy of the

foregoing Notice of Service of Subpoena to Testify at a Deposition in a Bankruptcy Case to be

served via e-mail via the Court’s CM/ECF system upon the attached service list.


                                           /s/ Edmond M. George
                                          Edmond M. George, Esquire




4836-6543-2457
  Case 17-14457-elf    Doc 163-2 Filed 03/07/19 Entered 03/07/19 15:13:56          Desc
                              Service List Page 2 of 2


                                     SERVICE LIST

DAVE P. ADAMS on behalf of U.S. Trustee United States Trustee
dave.p.adams@usdoj.gov

GARY DAVID BRESSLER on behalf of Trustee BONNIE B. FINKEL
gbressler@mdmc-law.com, kdeans@mdmc-law.com;sshidner@mdmc-
law.com;cbassano@mdmc-law.com

MICHAEL J. CORDONE on behalf of Creditor Stradley Ronon Stevens & Young, LLP
mcordone@stradley.com

BONNIE B. FINKEL
finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net

BONNIE B. FINKEL on behalf of Trustee BONNIE B. FINKEL
finkeltrustee@comcast.net, NJ69@ecfcbis.com;Finkeltrustee@comcast.net

JOHN A. GAGLIARDI on behalf of Interested Party Tri Corner Communities, LLC
jgagliardi@wgflaw.com

ROBERT M. GREENBAUM on behalf of Debtor Calnshire Estates, LLC
rgreenbaum@sgllclaw.com, rgreenbaum@skhlaw.com

LANDON YOUNG JONES, III on behalf of Creditor United states of america on behalf of irs
landon.jones@usdoj.gov, sherri.tiller-nikazy@usdoj.gov

ARIS J. KARALIS on behalf of Interested Party Kevin O'Halloran
akaralis@karalislaw.com, jhysley@karalislaw.com

BARRY D. KLEBAN on behalf of Trustee BONNIE B. FINKEL
bkleban@mdmc-law.com, kdeans@mdmc-law.com;sshidner@mdmc-law.com

CHRISTOPHER R. MOMJIAN on behalf of Creditor Commonwealth of Pennsylvania
crmomjian@attorneygeneral.gov

ROBERT W. SEITZER on behalf of Interested Party Kevin O'Halloran
rseitzer@karalislaw.com, jhysley@karalislaw.com

DAVID B. SMITH on behalf of Debtor Calnshire Estates, LLC
dsmith@skhlaw.com, b.dr70286@notify.bestcase.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov




                                            2
4836-6543-2457
